NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 25 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RODNEY D. MOORE,                                No. 20-16504

                Plaintiff-Appellant,            D.C. No. 2:19-cv-04543-JAT-DMF

 v.
                                                MEMORANDUM*
CHARLES L. RYAN; UNKNOWN
PARTIES, T.S.U. Officers at Arizona
Department of Corrections; DAVID SHINN,
Director, ADOC Director; HERNANDEZ,
Named as Hernandez John/Jane Doe;
JACKIE HUTCHINSON; C. R. GLYNN,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   James A. Teilborg, District Judge, Presiding

                           Submitted August 17, 2022**

Before:      S.R. THOMAS, PAEZ, and LEE, Circuit Judges.

      Arizona state prisoner Rodney D. Moore appeals pro se from the district

court’s judgment dismissing for failure to comply with a court order his 42 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1983 action alleging Eighth Amendment violations. We have jurisdiction under

28 U.S.C. § 1291. We review for an abuse of discretion a dismissal under Federal

Rule of Civil Procedure 41(b). Pagtalunan v. Galaza, 291 F.3d 639, 640 (9th Cir.

2002). We vacate and remand.

      The district court dismissed Moore’s action for failure to comply with its

April 29, 2020 order directing records officer Jackie Hutchinson to respond to

Moore’s subpoena and instructing Moore to file a notice of submission within sixty

days of Hutchinson’s response. However, because Hutchinson never filed a

response to Moore’s subpoena, Moore could not have filed a notice of submission.

See Applied Underwriters, Inc. v. Lichtenegger, 913 F.3d 884, 891 (9th Cir. 2019)

(setting forth factors the district court must consider in dismissing under Rule

41(b) and noting that by the plain text of the rule, dismissal “requires a court order

with which an offending plaintiff failed to comply”). We vacate the judgment and

remand for further proceedings.

      Moore’s motion to appoint counsel (Docket Entry No. 5) is denied.

      Appellees will bear the costs on appeal.

      VACATED and REMANDED.




                                          2                                    20-16504